Citation Nr: 1512542	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  07-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine with chronic lumbosacral strain and sclerosis (lumbar spine disability).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran had active service from November 1989 to October 1990. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's case was most recently remanded in April 2014 for a VA examination and opinion.  The Board notes that in a January 2014 rating decision, the RO granted a separate rating for radiculopathy of the left lower extremity.  A 10 percent rating was assigned, July 27, 2004.  

Also, in a September 2014 rating decision, service connection for radiculopathy of the right lower extremity was granted, with a 10 percent rating, effective February 2, 2012, and a 20 percent rating, effective June 12, 2014.  In this rating decision, the RO also increased the disability rating for the Veteran's radiculopathy of the left lower extremity to 20 percent disabling, effective June 12, 2014.  

At no time following the grant of separate ratings for radiculopathy of the bilateral lower extremities did the Veteran disagree with the ratings assigned.  As such, the separate ratings are considered a full grant of the benefits sought on appeal as to the neurological manifestations in the bilateral lower extremities related to his low back disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the only remaining claims on appeal are the increased rating claim for a lumbar spine disability and TDIU claim.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire timeframe on appeal, the Veteran's degenerative disc disease of the lumbar spine with lumbar chronic strain and sclerosis has been effectively manifested by limitation of forward flexion of the thoracolumbar spine of less than 30 degrees, but at no time during the appeal period has it been productive of unfavorable ankylosis or incapacitating episodes lasting six weeks or more.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine with chronic lumbar strain and sclerosis have not been met at any time on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in March 2006, April 2008, and May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran as submitted arguments regarding the severity of his lumbar spine disability to support his request for an increased rating.  He has expressed, in detail, his symptoms and their impact on his daily living and employment.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations throughout the appeal period-most recently in June 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the June 2014 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the June 2014 VA examination and report; the association of outstanding VA treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to competency, 38 C.F.R. § 3.159(a)(2) reflects that "competent lay evidence" means any evidence not requiring that the proponent have specialized education training or experience; lay evidence is competent if provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

Factual Background and Analysis

The Veteran seeks a disability rating in excess of 40 percent for his service-connected lumbar spine disability.

By way of background, the RO awarded service connection for the Veteran's lumbar spine disability in a March 1991 rating decision.  A 10 percent rating was awarded, effective October 20, 1990.  In an August 2005 rating decision, the RO increased the disability rating to 40 percent, effective July 27, 2004.  The Veteran filed his current request for increase in December 2005.  

Following his request for an increase, the Veteran was afforded a VA examination of the spine in October 2006.  He endorsed low back fatigue, decreased motion, stiffness, weakness, spasms, and flare-ups of these symptoms.  The flare-ups are severe, occur weekly, and last for hours.  They are usually caused by going up or down stairs, heavy lifting, or prolonged standing/walking.  Rest, medication, TENS, heat application, and alcohol use alleviate his symptoms.  The Veteran reported that he is unable to get out of bed without difficulty, unable to dress himself, and unable to work or perform household chores.  The examiner indicated that the Veteran had IVDS, but had no incapacitating episodes in the last 12-month period.  He uses orthotic inserts and a cane to help with ambulation.  

Examination of muscle of the spine revealed spasms, guarding, painful motion, tenderness, and weakness bilaterally, but no atrophy.  His spasms, tenderness, and guarding were not severe enough to cause an abnormal gait or spinal contour.  There were no spinal curvatures or asymmetry of the spine noted.  There was no ankylosis of the spine.  

Range of motion testing revealed forward flexion of the thoracolumbar spine to 60 degrees, with pain beginning at 60 degrees, and flexion limited to 50 degrees due to pain, following repetitive motion.  Extension was to 20 degrees with pain at 20 degrees, and following repetitive motion, his extension was limited to 10 degrees due to pain.  Right and left lateral flexion was to 20 degrees in each direction with pain at 20 degrees, and following repetitive motion, his lateral flexion was limited to 10 degrees in each direction due to pain.  Right and left lateral rotation was to 20 degrees in each direction with pain at 20 degrees, and following repetitive motion, his lateral rotation was limited to 10 degrees in each direction due to pain.  X-rays of the spine showed no acute findings, but a 2004 MRI showed early degenerative disc disease at L3-L4.  The Veteran experienced additional loss of motion on repetitive use of the joint as described above.  

The Veteran reported that he was neither retired, nor employed, and stated that he has not been employed for less than a year due to his chronic low back pain.  The examiner diagnosed mild, degenerative disc disease of the lumbar spine with chronic muscle strain.  Other than preventing participation in sports and driving, his low back disability causes moderate to severe effects on his daily activities.  

In a letter dated in February 2008, the Veteran's employer indicated that the Veteran had helped him set up vending stands for many years.  Recently, he has been unable to assist because he cannot pick up boxes and supplies.  In a March 2008 letter from the Veteran's roommate (a relative), he indicated that the Veteran is sometimes unable to get out of bed due to his back trouble and his leg.  He has to provide the Veteran assistance with feeding, bathing, and getting around the house.  

During his August 2009 VA examination, the Veteran reported experiencing spinal spasms, decreased motion, weakness and numbness.  He denied any stiffness, fatigue, or paresthesias.  He described the pain as occurring constantly, and is moderate in nature.  The Veteran endorsed flare-ups causing limitation of motion, weakness, and numbness.  He denied any current treatment for his symptoms.  

Physical examination showed a normal gait and posture.  The Veteran uses a brace on his knees and back for ambulation, but denied any use of any other assistive devices.  There was no evidence of radiating pain on movement of the thoracolumbar spine, and muscle spasm was absent.  There was some lumbar tenderness noticed, but spinal contour was preserved.  There was no guarding of movement or any objective evidence of weakness.  There was no ankylosis of the thoracolumbar spine.

Range of motion testing of the thoracolumbar spine revealed flexion to 90 degrees with pain at 0 degrees; extension to 30 degrees with pain at 0 degrees; right and left lateral rotation to 30 degrees in both directions with pain at 0 degrees; and right and left lateral flexion to 30 degrees in both directions with pain at 0 degrees.  The Veteran was able to perform repetitive motion in all ranges of motion, and there was no additional degree of limitation.  After repetitive motion, the Veteran's pain was a major functional impact, but he was not additionally limited following repetitive use due to fatigue, weakness, lack of endurance, or incoordination.  

The examiner diagnosed lumbosacral strain with sclerosis, and subjective reports of spasms, decreased motion, weakness, numbness, and pain in the lower back radiating to the shoulders.  The examiner noted the Veteran had tenderness and pain at rest with normal range of motion, but no IVDS.  The examiner opined that there were no limitations to the Veteran's usual occupation or daily activities due to his lumbar spine disability.  

The Veteran was afforded a VA examination of the spine in June 2010, during which he reported a history of fatigue, decreased motion, stiffness, weakness, spasm, pain, and flare-ups of spinal problems.  The flare-ups occur weekly and last for hours-usually caused by heavy lifting and prolonged walking/standing.  The alleviating factors include rest, medication, TENS, and heat application.  He is unable to touch his toes during flare-ups.  The examiner indicated that the Veteran did not have any incapacitating episodes in the past 12-month period due to his low back disability.  

The only objective abnormalities of the thoracic sacrospinalis were painful motion and tenderness, bilaterally.  There was no spasm, tenderness, or guarding severe enough to cause an abnormal gait.  There was no evidence of abnormal spinal curvature or ankylosis.  

Range of motion testing of the thoracolumbar spine revealed forward flexion to 60 degrees with pain beginning at 60 degrees; extension to 20 degrees with pain beginning at 20 degrees; right and left lateral flexion to 20 degrees in each direction with pain beginning at 20 degrees; and right and left lateral rotation to 20 degrees in each direction with pain beginning at 20 degrees.  There was pain after repetitive testing in all ranges of motion, but no additional loss of motion.  X-rays revealed early degenerative disc disease of the lumbar spine, mild posterior disc bulge, L4-L5, minimal early bulge L3-L4, and focal marrow abnormalities that were consistent with degenerative changes.  

The Veteran advised that he was not currently employed and had not been in the past 6 years.  He stated that he was not retired, but cannot work in his usual occupation because he cannot lift, climb, or crawl (as required for an electrician) due to his low back pain.  He reported participating in the vocational rehabilitation program to possibly get a desk job.  The examiner diagnosed mild, degenerative disc disease of the lumbar spine with chronic muscle strain.  His lumbar spine disability moderately to severely impacts his usual daily activities, except for sports for which his lumbar spine prevents him from playing.  

In July 2011, the Veteran was afforded another VA examination of the spine, during which he was diagnosed as having a lumbar sprain.  The Veteran endorsed weekly, severe flare-ups of pain lasting 2 to 3 days.  His pain is precipitated by prolonged standing, lifting, walking, and reaching over his head.  It is alleviated by rest and taking medication.  He endorsed decreased motion, stiffness, weakness, and spasm, in addition to the lumbar pain.  The Veteran denied any incapacitating episodes, but indicated that sometimes he uses a cane or brace to help with ambulation.  

Physical examination indicated left lumbar musculature with significant spasm, and he has an antalgic gait.  There was no evidence of abnormal spinal curvatures or ankylosis.  The Veteran had pain with motion and tenderness in the bilateral thoracolumbar sacrospinalis, with spasm on the left only.  The examiner opined that the localized tenderness and muscle spasm was severe enough to cause an abnormal gait or abnormal spinal contour.  

Range of motion testing of the lumbar spine revealed forward flexion to 30 degrees; extension to 15 degrees; left and right lateral flexion to 20 degrees in each direction; and right and left lateral rotation to 20 degrees in each direction.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.  

The examiner indicated that the Veteran is not retired, but was not currently employed.  The Veteran has not been employed for 5 to 10 years, and he indicated that his reason for unemployment was that "his back pain doesn't allow him to work.  [H]e denied that he is permanently retired due to back problems, [and] he would like to go back to work."  The examiner opined that the Veteran's lumbar sprain causes increased absenteeism, decreased mobility, problems with lifting/carrying, and pain.  The Veteran's back disability impacts his daily activities inasmuch as he avoids prolonged standing, walking, and doing heavy chores (during flare-ups).  

The Veteran had a MRI of the spine in April 2012 that suggested clumping/crowding of the nerve roots and possible arachnoiditis.  Follow-up indicated that arachnoiditis was unlikely.  

In June 2014, the Veteran was afforded a VA examination of the spine, during which the examiner diagnosed the Veteran as having lumbosacral strain.  The Veteran endorsed flare-ups and indicated that standing for long periods to time makes it worse, he cannot bend over, reach up, or lift anything heavy.

Range of motion testing revealed forward flexion to 40 degrees with pain beginning at 40 degrees: extension to 10 degrees with pain beginning at 10 degrees; right and left lateral flexion to 10 degrees in each direction with pain beginning at 10 degrees; and right and left lateral rotation to 10 degrees in each direction with pain beginning at 10 degrees.  Ranges of motion were unchanged following three repetitions, but the examiner found functional loss/impairment following repetitive use due to less movement than normal; incoordination; painful motion; disturbance of locomotion; interference with sitting, standing, and/or weight-bearing; and lack of endurance.  The Veteran endorsed tenderness to palpation in the lumbar spine, described by the examiner as lumbosacral muscle spasm.  The examiner indicated that the muscle spasm in the lumbar spine results in an abnormal gait or abnormal spinal contour, but he exhibited no guarding of the lumbar spine.  

The Veteran had full muscle strength in the bilateral lower extremities, and reflexes were hypoactive in the knees and ankles.  Sensory examination was within normal limits, but the Veteran was unable to perform straight-leg testing.  There was no ankylosis of the spine or other neurological manifestations-other than the separately service-connected radiculopathy of the bilateral lower extremities.  The Veteran occasionally uses a cane to aid in ambulation due to his back complaints.  X-rays of the spine revealed "clumping of nerve roots in the lower lumbar canal and Cauda equina.  Correlate with the possibility of arachnoiditis."

The examiner indicated that the Veteran's lumbar spine disability impacts his ability to work, but did not opine whether he was unemployable due to his service-connected lumbar spine disability.  The Veteran reported that he has not worked since 2005 due to his back pain and his inability to climb ladders or carry wires/bricks.  The examiner further indicated that "[f]or any musculoskeletal condition, flare-ups could limit functional impairment through pain, weakness, fatigability, or incoordination when the joint is used repeatedly over a period of time.  It is not possible to quantitate the additional limitations as there is no factual basis for such quantification."

In a September 2014 VA treatment note, the Veteran's active range of motion in the spine with within full limits.  The Veteran continues to receive both VA and private treatment for his back complaints.  He is generally treated for chronic low back pain, mild degenerative changes in the lumbar spine, lumbago, and spinal muscle spasms.  These records, however, do not show any ankylosis of the spine or doctor-prescribed bedrest.  

Upon careful review of the evidence of record, the Board finds that a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with chronic lumbar strain is not available during any timeframe on appeal. 

The Veteran is entitled to a schedular evaluation in excess of 40 percent for his lumbar spine disability only on two bases: (1) unfavorable ankylosis of the entire thoracolumbar spine, or (2) incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of all motions, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation (or by lower levels of evaluation, under Diagnostic Codes 5237-5242) and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  In other words, there is no basis for an increased evaluation based upon limitation of motion when a 40 percent evaluation is assigned for a spine disability.

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the multiple VA examinations during the appeal period.  These examination reports show limited ranges of motion, and the August 2009 VA examination shows painful motion beginning at 0 degrees in all ranges of motion.  Other VA examinations during the appeal period show ranges of motion that would not even equate to a 40 percent rating for the limitations shown.  These examination reports, however, show no evidence of ankylosis of any kind in the thoracolumbar spine.  Based on the evidence of record, the Board finds that there is simply no evidence of unfavorable ankylosis of the thoracolumbar spine to warrant a higher rating.  See supra 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As noted above, any painful or limitation of motion is already contemplated by the current 40 percent evaluation. 

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, the VA examination reports show no incapacitating episodes (physician prescribed) in the any 12-month period.  Nevertheless, there is no evidence in the record to indicate that the Veteran had six weeks or more of incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Therefore, a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Based on the evidence, the Board finds that although the Veteran had additional limitations on repetition during the appeal period, such limitation is not commensurate with unfavorable ankylosis to warrant a higher rating.  The current 40 percent evaluation for the service-connected lumbar spine disability adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that the Veteran is competent to report that his low back disability is worsening.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's back disability is appropriate.

In sum, the Board finds that an evaluation in excess of 40 percent for the lumbar spine disability is not warranted.  See Hart, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports pain, decreased motion, weakness, difficulty with bending, difficulty with prolonged standing, inability to lift heavy objects, and loss of function due to his lumbar spine disability.  He has sought emergency room treatment for complaints of back pain-usually because he has run out of pain medication.  Moreover, his ranges of motions have varied throughout the appeal period wherein the 40 percent rating is generous in light of the painful motion reported.  As such, the Board finds that the current 40 percent rating under Diagnostic Code 5237 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A disability rating in excess of 40 percent for lumbar spine disability is denied.


REMAND

Unfortunately, the Board finds that further evidentiary development is necessary regarding the Veteran's TDIU claim.

The evidence of record is unclear as to whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.  The VA examinations of record briefly discuss the Veteran's employability, but mostly just indicate that the Veteran reports he cannot work due to his lumbar spine disability.  Additionally, since the TDIU claim was adjudicated in the January 2007 rating decision, he has received separate ratings for radiculopathy of the bilateral lower extremities.  

The Board finds that a remand is necessary to the Veteran can be scheduled for an appropriate VA examination to address whether or not his service-connected disabilities in conjunction render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.  

2.  Then, the AOJ should forward the Veteran's claims file to an examiner with the appropriate expertise to provide an opinion with respect to the Veteran's employability.  The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination.  

The examiner is asked to provide an opinion as to address whether it is at least as likely as not that his service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service-connected disorders on physical and sedentary employment.

The examiner should provide a rationale for all opinions.

It is left to the examiner's discretion as to whether the Veteran should be examined.  

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ, to include expressly addressing whether the Veteran is entitled to a TDIU rating.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


